ADVISORY ACTION
Acknowledgment of Applicant’s Amendments
1.	The amendment made in Claim 1 in the After Final Amendment filed February 14, 2022 has not been entered because the amendment raises a new issue. Claim 1, prior to amendment, was directed to a ‘methacrylate’ and a ‘vinyl copolymer.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO APPLICANT’S ARGUMENTS
2.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated February 14, 2022, that amended Claim 1 is not disclosed by Ahn et al and is not indefinite.
However, Claim 1, prior to amendment, was directed to a ‘methacrylate’ and a ‘vinyl copolymer.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782